Per Curiam.
This writ of error was taken to a conviction of larceny of a cow, the contention here being that the evidence does not support the verdict, mainly in that the ownership of the cow was not proven as alleged.
There is substantial uncontroverted evidence to sustain the allegation as to ownership of the cow by another than the defendant, and no clear showing that the defendant had any property interest in the cow. The verdict was approved by the trial court in denying a new trial and error in doing so does not clearly appear.
Judgment affirmed.
All concur.